Exhibit 10.8

Anything herein to the contrary notwithstanding, the liens and security
interests granted to Wilmington Trust, National Association, as Notes Collateral
Agent, pursuant to the Indenture (as defined herein) and this Agreement, the
exercise of any right or remedy by Wilmington Trust, National Association as
Notes Collateral Agent hereunder and certain of the rights of the Holders of the
Notes, are subject to the provisions of the Intercreditor Agreement dated as of
May 2, 2013 (as amended, restated, supplemented or otherwise modified from time
to time, the “Intercreditor Agreement”), by and between Wells Fargo Bank,
National Association, as First Lien Agent and Wilmington Trust, National
Association, Second Lien Agent. In the event of any conflict between the terms
of the Intercreditor Agreement and the terms of this Agreement, the terms of the
Intercreditor Agreement shall govern and control.

 

 

 

AIRCRAFT AND ENGINE SECURITY AGREEMENT

DATED AS OF MAY 2, 2013

BETWEEN

THE GRANTOR PARTY HERETO

AS GRANTOR

AND

WILMINGTON TRUST, NATIONAL ASSOCIATION,

AS COLLATERAL AGENT

 

 

 



--------------------------------------------------------------------------------

Schedule I    —    Definitions Annex A    —    Aircraft and Engines Exhibit A   
—    Form of Security Agreement Supplement Exhibit B    —    Form of Irrevocable
De-Registration and Export Request Authorization



--------------------------------------------------------------------------------

AIRCRAFT AND ENGINE SECURITY AGREEMENT

This AIRCRAFT AND ENGINE SECURITY AGREEMENT, dated as of May 2, 2013 (as
amended, restated, supplemented, or otherwise modified from time to time, this
“Agreement”), is among the Person listed on the signature pages hereof as
“Grantor” (the “Grantor”) and WILMINGTON TRUST, NATIONAL ASSOCIATION, in its
capacity as collateral agent for the Secured Parties (as defined in the Security
Agreement referred to below) (in such capacity, together with its successors and
assigns in such capacity, “Collateral Agent”).

W I T N E S S E T H:

WHEREAS, ERICKSON AIR-CRANE INCORPORATED (the “Issuer”) is issuing $400,000,000
aggregate principal amount of its 8.25% Second Priority Senior Secured Notes due
2020 (together with any Additional Notes issued under the Indenture, the
“Notes”) pursuant to that certain Indenture dated as of May 2, 2013 (as amended,
restated, supplemented, or otherwise modified from time to time, the
“Indenture”) by and among the Issuer, certain subsidiaries of the Issuer as
guarantors (the “Guarantors”), Wilmington Trust, National Association, as
trustee (in such capacity, together with its successors and assigns in such
capacity, “Trustee”) and Collateral Agent; and

WHEREAS, Grantor is a party to that certain Security Agreement, dated
contemporaneously herewith (as amended, restated, supplemented or otherwise
modified from time to time, the “Security Agreement”), with Collateral Agent and
the other parties thereto, pursuant to which the Grantor has granted to
Collateral Agent, for the benefit of the Secured Parties, a security interest in
substantially all of its assets; and

WHEREAS, Grantor has agreed to grant a continuing security interest in and to
the Collateral in order to secure the prompt and complete payment, observance
and performance of, among other things, the Secured Obligations, as provided
herein; and

WHEREAS, all things have been done to make the Security Agreement, which has
been executed, issued and delivered by Grantor, the legal, valid and binding
obligation of Grantor; and

WHEREAS, all things necessary to make this Agreement a legal, valid and binding
obligation of Grantor and Collateral Agent, for the uses and purposes herein set
forth, in accordance with its terms, have been done and performed and have
occurred; and

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

SECTION 1. DEFINITIONS; CONSTRUCTION

Section 1.1 Certain Definitions. For all purposes of this Agreement, except as
otherwise expressly provided or unless the context otherwise requires:

(a) capitalized terms used herein have the meanings set forth in Schedule I
hereto or in the Security Agreement unless otherwise defined herein;

(b) the definitions stated herein and those stated in Schedule I apply equally
to both the singular and the plural forms of the terms defined;

 

1



--------------------------------------------------------------------------------

(c) the words “herein”, “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Section or
other subdivision;

(d) references herein to sections, schedules, appendices and exhibits pertain to
sections, schedules, appendices and exhibits in or to this Agreement and shall
be deemed to be a part of this Agreement;

(e) references to any agreement shall be to such agreement, as amended, modified
or supplemented;

(f) references to any Person shall include such Person’s successors and assigns
subject to any limitations provided for herein or in the other Secured
Documents; and

(g) references to “including” or “included” shall not be limiting and shall be
deemed to mean “including without limitation” and “included, but not limited
to.”

Section 1.2 Construction. Any reference herein to the satisfaction, repayment,
or payment in full of the Secured Obligations shall mean (i) the payment or
repayment in full in immediately available funds of (A) the principal amount of,
and interest accrued with respect to, all outstanding Notes and Other Pari Passu
Lien Obligations, together with the payment of any premium applicable to the
repayment of the Notes and Other Pari Passu Lien Obligations, (B) all costs or
expenses (including taxes and insurance premiums) required to be paid by the
Issuer or its Subsidiaries under any of the Secured Documents that are required
to be paid by the Issuer or its Subsidiaries under any of the Secured Documents
that have accrued regardless of whether demand has been made therefor, (C) all
fees or charges that have accrued hereunder or under any other Security
Documents, (ii) the receipt by Collateral Agent of cash collateral in order to
secure any other contingent Secured Obligations for which a claim or demand for
payment has been made at such time or in respect of matters or circumstances
known to Agent at the time that are reasonably expected to result in any loss,
cost, damage or expense (including attorneys fees and legal expenses), such cash
collateral to be in such amount as Agent reasonably determines is appropriate to
secure such contingent Secured Obligations, and (iii) the payment or repayment
in full in immediately available funds of all other Secured Obligations other
than unasserted contingent indemnification obligations. Any reference herein to
any Person shall be construed to include such Person’s successors and assigns.

SECTION 2. SECURITY

Section 2.1 Grant of Security. Grantor hereby unconditionally grants, assigns,
and pledges to Collateral Agent, for the benefit of the Secured Parties, to
secure the Secured Obligations, a continuing security interest in, and mortgage
Lien on, and consents to the registration of an International Interest on, all
of Grantor’s right, title, and interest in and to the following, whether now
owned or hereafter acquired or arising and wherever located (the “Collateral”):

(a) the Aircraft, including each Airframe, each Engine (each such Engine having
more than 550 rated takeoff horsepower or the equivalent of such horsepower),
each Rotor, each Rotor Blade, and in the case of an Engine, Rotor, or Rotor
Blade, as the same is now and will hereafter be constituted, whether now or
hereafter acquired, and whether or not any such Engine, Rotor, or Rotor Blade
may from time to time be installed on an Airframe or any other airframe or any
other aircraft, any and all Parts which are from time to time included within
the definitions of “Airframes” or “Engines” and, to the extent provided herein,
all substitutions and replacements of, and additions, improvements, accessions
and accumulations to, such Aircraft, such Airframes, such Engines, such Rotors,
such Rotor Blades, and any and all such Parts (such Airframes and Engines as
more particularly described in the

 

2



--------------------------------------------------------------------------------

Security Agreement Supplement and with respect to any substitutions or
replacements therefor), and all renewals, substitutions, replacements,
additions, improvements, accessories and accumulations with respect to any of
the foregoing, and together with all Aircraft Documents;

(b) all Accessories in respect of any Aircraft;

(c) all service and warranty rights related to the Aircraft, the Engines, the
Rotors, the Rotor Blades, the Parts, or any Accessories in respect of any
Aircraft;

(d) each lease, interchange agreement or operating agreement with respect to any
Aircraft, any Engine, any Rotor, any Rotor Blade, any Part, or any other
agreement relating to use or possession of any Aircraft, any Engine, any Rotor,
any Rotor Blade, or any Part, including, without limitation, the right to make
all waivers and agreements, to give and receive all notices and other
instruments or communications, to take such action upon the occurrence of a
default thereunder, including the commencement, conduct and consummation of
legal, administrative or other proceedings, as shall be permitted thereby or by
law, and to do any and all other things which Grantor is or may be entitled to
do thereunder (subject to such reservation);

(e) all requisition, confiscation, seizure or condemnation proceeds with respect
to any Aircraft, any Engine, any Rotor, any Rotor Blade, or any Part thereof or
any other Collateral, all amounts paid or payable by any Government Authority in
respect of the possession or use of any Aircraft, and all proceeds from the
sale, lease or other disposition of any Aircraft, any Engine, any Rotor, any
Rotor Blade, or any Part or any other Collateral described herein, except as
otherwise expressly provided in the Indenture;

(f) the Bills of Sale;

(g) any other bill of sale to any Aircraft, any Engine, any Rotor, any Rotor
Blade, or any Part;

(h) all service contracts, product agreements, repair, maintenance and overhaul
agreements, all power by hour maintenance contracts, and all agreements of any
subcontractor, supplier or vendor, including to the extent assignable all
warranties, in respect of any Aircraft, any Airframe, any Engine, any Rotor, any
Rotor Blade, or any Part;

(i) all moneys and securities now or hereafter paid or deposited or required to
be paid or deposited to or with Collateral Agent by or for the account of
Grantor in respect of any Aircraft pursuant to any term of this Agreement or any
other Secured Documents, and held or required to be held by Collateral Agent
hereunder or thereunder;

(j) all property that may from time to time hereafter be expressly subjected to
the Lien of this Agreement;

(k) all insurance policies (including the proceeds thereof) with respect to any
Aircraft, any Airframe, any Engine, any Rotor, any Rotor Blade, or any Part
required to be maintained by Grantor under Section 3.3(k) hereof;

(l) to the extent related to any of the foregoing or consisting of or acquired
with proceeds of any of the foregoing, all accounts, goods, inventory,
equipment, general intangibles (including software and payment intangibles),
documents, promissory notes and other instruments, chattel paper (including
electronic chattel paper and tangible chattel paper), investment property,
deposit accounts, commercial tort claims, letters of credit, letter of credit
rights and contract rights, if any, of Grantor; and

 

3



--------------------------------------------------------------------------------

(m) all proceeds and products of the foregoing.

Notwithstanding anything contained in this Agreement to the contrary, the term
“Collateral” shall not include any Excluded Assets.

Anything herein to the contrary notwithstanding, the Liens and security
interests granted herein, the exercise of any right or remedy with respect
thereto, and certain of the rights of the holder hereof are subject to the
provisions of the Intercreditor Agreement. In the event of any conflict between
the terms of the Intercreditor Agreement and this Agreement, the terms of the
Intercreditor Agreement shall govern and control. Notwithstanding anything
herein to the contrary, prior to the Payment in Full of First Lien Priority Debt
(as defined in the Intercreditor Agreement), the requirements of this Agreement
to deliver Collateral and any certificates, instruments or documents in relation
thereto to the Collateral Agent shall be deemed satisfied by delivery of such
Collateral and such certificates, instruments or documents in relation thereto
to the First Lien Agent (as bailee for the Collateral Agent) as provided in the
Intercreditor Agreement.

Grantor agrees that, in the event Grantor, pursuant to any First Lien Documents,
takes any action to grant or perfect a Lien in favor of the First Lien Agent in
any assets (other than Second Lien Excluded Equity Interests (as defined in the
Intercreditor Agreement)), such Grantor shall also take such action to grant or
perfect a Lien (subject to the Intercreditor Agreement) in favor of the
Collateral Agent to secure the Secured Obligations without request of the
Collateral Agent, including with respect to any property in which a Grantor
grants or perfects a Lien in favor of the First Lien Agent.

TO HAVE AND TO HOLD all and singular the Collateral unto Collateral Agent, its
permitted successors and assigns, forever, upon the terms and trusts herein set
forth, for the benefit, security and protection of Collateral Agent, for the
benefit of the Secured Parties, and for the uses and purposes and subject to the
terms and provisions set forth in this Agreement.

Grantor does hereby constitute and appoint Collateral Agent the true and lawful
attorney of Grantor, irrevocably, for good and valuable consideration with full
power of substitution, which appointment is coupled with an interest, with full
power (in the name of Grantor or otherwise) to ask for, require, demand,
receive, sue for, compound and give acquittance for any and all moneys and
claims for moneys due and to become due under or arising out of all property (in
each case including insurance and requisition proceeds) which now or hereafter
constitutes part of the Collateral, to endorse any checks or other instruments
or orders in connection therewith and to file any claims or to take any action
or to institute any proceeding which Collateral Agent may deem to be necessary
or advisable in the premises as fully as Grantor itself could do; provided that
Collateral Agent shall not be permitted to exercise any such rights except
following the existence, and during the continuance of, an Event of Default.
Without limiting the foregoing provisions, following the existence, and during
the continuance of, any Event of Default, but subject to the terms hereof, the
Intercreditor Agreement and any mandatory requirements of applicable law,
Collateral Agent shall have the right under such power of attorney, but no
obligation, in its discretion to file any claim or to take any other action or
proceedings, either in its own name or in the name of Grantor or otherwise,
which Collateral Agent may reasonably deem necessary or appropriate to protect
and preserve the right, title and interest of Collateral Agent in and to the
security intended to be afforded hereby.

Grantor agrees that at any time and from time to time, upon the written request
of Collateral Agent, Grantor will, at its cost and expense, promptly and duly
execute and deliver or cause to

 

4



--------------------------------------------------------------------------------

be duly executed and delivered any and all such further instruments and
documents (including legal opinions reasonably requested by Collateral Agent),
and do such further acts and things, including filings, recordations,
registrations, and similar actions under the Code, with the FAA, with the
International Registry, or any other registry with respect to any Aircraft, any
Engine, any Rotor, any Rotor Blade, as Collateral Agent may reasonably deem
desirable in obtaining the full benefits of the security interest and assignment
hereunder and of the rights and powers herein granted.

Grantor does hereby warrant and represent that, except as permitted by the
Secured Documents, it has not granted a security interest in or assigned or
pledged, or sold, transferred, leased, or otherwise disposed of, and hereby
covenants that, except as permitted by the Secured Documents, it will not
(i) grant a security interest in, assign or pledge, or sell, transfer, lease or
otherwise dispose of, so long as the Lien of this Agreement has not been
discharged in accordance with the terms hereof, any of its rights, titles or
interests in the Collateral to any Person other than Collateral Agent and the
First Lien Agent, and (ii) except in each case as provided hereunder, or so long
as no Event of Default is in existence, enter into any agreement amending or
supplementing any agreement assigned or pledged hereunder or execute any waiver
or modification of, or consent under, the terms of, or exercise any rights,
powers or privileges under, any agreement assigned or pledged hereunder, or
settle or compromise any claim arising under any agreement assigned or pledged
hereunder, submit or consent to the submission of any dispute, difference or
other matter arising under or in respect of any agreement assigned or pledged
hereunder, or to arbitration thereunder.

It is hereby further agreed that any and all Collateral described or referred to
in the granting clause hereof which is hereafter acquired by Grantor shall ipso
facto, and without any other conveyance, assignment or act on the part of
Grantor or Collateral Agent, become and be subject to the Lien herein granted as
fully and completely as though specifically described herein.

SECTION 3. COVENANTS OF THE GRANTOR

Section 3.1 Liens and Legal Opinions.

(a) Grantor shall not directly or indirectly create, incur, assume or suffer to
exist any Lien on or International Interest against or with respect to any
Aircraft, any Airframe, any Engine, any Rotor, any Rotor Blade, or any Part or
title thereto or any interest therein except for Permitted Liens. Grantor shall
promptly, at its own expense, take such action as may be necessary to duly
discharge (by bonding or otherwise) any Lien other than a Permitted Lien arising
at any time.

(b) Promptly following the execution and delivery of this Agreement Grantor
shall furnish an opinion of qualified FAA counsel, in form and substance
reasonably satisfactory to Collateral Agent, that (i) this Agreement is in
recordable form, (ii) this Agreement has been filed for recordation with the FAA
in accordance with the Federal Aviation Act and creates a duly perfected second
priority security interest in favor of Collateral Agent, for the benefit of the
Secured Parties, in the portion of the Collateral for which a security interest
can be perfected by such filing with the FAA in favor of Collateral Agent, and
there are no other Liens of record with the FAA with respect to the Collateral
(except for Permitted Liens), and (iii) the International Interests granted in
each Aircraft (and each of the applicable Engines) under this Agreement have
been registered as International Interests with the International Registry in
accordance with the Cape Town Convention, and there are no other International
Interests of record with the International Registry with respect to the
Collateral (except for Permitted Liens) (and Grantor shall have furnished to
Collateral Agent a “priority search certificate” from the International Registry
confirming the foregoing), and covering such other matters as Collateral Agent
shall reasonably request. Promptly after this Agreement has been recorded by the
FAA, Grantor shall deliver to Collateral Agent an opinion of such counsel, in
form and substance reasonably acceptable to Collateral Agent, as to the due
recordation thereof by the FAA.

 

5



--------------------------------------------------------------------------------

Section 3.2 Possession.

Except as expressly permitted in Section 3.9 or pursuant to each Secured
Document, Grantor shall not lease, or otherwise in any manner deliver,
relinquish or transfer possession of any Airframe, any Engine, any Rotor, or any
Rotor Blade to any Person or install any Engine, Rotor, or Rotor Blade, or
permit any Engine, Rotor, or Rotor Blade, to be installed, on an airframe other
than the Airframes, provided, however, that so long as all approvals, consents
or authorizations required from the Aeronautical Authority in connection with
any such lease or such delivery, transfer or relinquishment of possession have
been obtained and remain in full force and effect, Grantor may, whether or not
permitted by each Secured Document:

(a) enter into a Wet Lease or other similar arrangement under which Grantor has
operational control of any Airframes, any Engines, any Rotors, any Rotor Blades
installed thereon in the course of Grantor’s business (which shall not be
considered a transfer of possession hereunder), provided that Grantor’s
obligations under this Agreement shall continue in full force and effect
notwithstanding any such Wet Lease or other similar arrangement;

(b) so long as no Event of Default shall have occurred and be continuing or
would result therefrom, deliver possession of any Airframe, any Engine, any
Rotor, any Rotor Blade, or any Part to the manufacturer thereof or to any FAA
certified organization for testing, service, repair, maintenance, overhaul work
or other similar purposes or for alterations or modifications or additions
required or permitted by the terms of this Agreement;

(c) so long as no Event of Default shall have occurred and be continuing or
would result therefrom, install an Engine, Rotor, or Rotor Blade on an airframe
owned by Grantor that is free and clear of all Liens except (i) Permitted Liens,
or (ii) those which apply only to the engines (other than the Engines),
appliances, parts, instruments, appurtenances, accessories, furnishings and
other equipment (other than Parts, Rotors, or Rotor Blades) installed on such
airframe;

(d) so long as no Event of Default shall have occurred and be continuing or
would result therefrom, install an Engine, Rotor, or Rotor Blade on an airframe
leased by Grantor or purchased by Grantor subject to a conditional sale or other
security agreement, but only if (i) such airframe is free and clear of all
Liens, except (A) the rights of the parties to such lease, or any such secured
financing arrangement, covering such airframe and (B) Liens of the type
permitted by Section 3.2(c), and (ii) Grantor shall have received from the
lessor, mortgagee, secured party or conditional seller, in respect of such
airframe, a written agreement (which may be a copy of the lease, mortgage,
security agreement, conditional sale or other agreement covering such airframe),
whereby such Person agrees that it will not acquire or claim any right, title or
interest in, or Lien on, such Engine, Rotor, or Rotor Blade by reason of such
Engine, Rotor, or Rotor Blade being installed on such airframe at any time while
such Engine, Rotor, or Rotor Blade is subject to this Agreement;

(e) install an Engine, Rotor, or Rotor Blade on an airframe, owned by Grantor,
leased by Grantor or purchased by Grantor subject to a conditional sale or other
security agreement under circumstances where neither clause (c) nor clause
(d) above is applicable; or

(f) transfer possession of any Airframe, any Engine, any Rotor, or Rotor Blade
to the United States of America when required by Applicable Law, in which event
Grantor shall promptly notify Collateral Agent in writing of any such transfer
of possession;

 

6



--------------------------------------------------------------------------------

provided that (1) the rights of any transferee who receives possession by reason
of a transfer permitted by this Section 3.2 shall be subject and subordinate to
all the terms of this Agreement (except as required by Applicable Law in respect
of Persons described in clause (b) or clause (f) above); (2) Grantor shall
remain primarily liable hereunder for the performance of all the terms and
conditions of this Agreement and all of the terms and conditions of this
Agreement and the other applicable Secured Documents shall remain in effect;
(3) no lease or transfer of possession otherwise in compliance with this
Section 3.2 shall (A) result in any registration or re-registration of any
Aircraft or the maintenance, operation or use thereof except in compliance with
Sections 3.3(b), (c), (d) or (f), or (B) permit any action not permitted to
Grantor hereunder; (4) if any such lease or transfer of possession shall result
in any risk of adverse tax consequences to the Secured Parties (as determined in
an Officers’ Certificate delivered by the Issuer to the Collateral Agent and on
which the Collateral Agent may conclusively rely), Grantor shall, prior to
entering into the same, provide an indemnity satisfactory in form and substance
to the Collateral Agent against any such adverse tax consequences; (5) Grantor
shall provide sufficient evidence that the insurance required by Section 3.3(k)
remains in effect and for the purpose of Collateral Agent’s review of such
insurance requirements, Grantor shall, at least five (5) days prior to the date
of any lease permitted under this Section 3.2, provide to Collateral Agent,
forms of the broker’s report and insurance certificates required by
Section 3.3(k)(vi); (6) all necessary documents shall have been duly filed or
recorded in applicable public offices as may be required to preserve the Lien of
this Agreement upon the Airframe and Engines; and (7) Grantor shall reimburse
Collateral Agent, on an after tax basis, for all of its reasonable out-of-pocket
expenses (including, without limitation, registration and filing fees, notary
fees, and disbursements of counsel) in connection with any such lease or
transfer.

Section 3.3 Registration and Operation.

(a) Registration and Recordation. Except as expressly permitted in Section 3.9,
each Aircraft shall be duly registered in the name of Grantor under the
Transportation Code and on the International Registry at all times; provided
that Collateral Agent shall execute and deliver all such documents as Grantor
may reasonably request for the purpose of effecting or continuing such
registration. Except as expressly permitted in Section 3.9, Grantor shall not
change the registration number of any Aircraft. Unless the Lien of this
Agreement has been discharged in accordance with terms hereof, Grantor shall
also cause this Agreement to be duly recorded and at all times maintained of
record on such registries as a second-priority perfected mortgage on each
Aircraft, each Airframe, and each of the Engines, except as expressly permitted
in Section 3.9.

(b) Intentionally Omitted.

(c) Markings. If permitted by Applicable Law, Grantor will cause to be affixed
to, and maintained in, the cockpit of such Airframe, in a clearly visible
location, and in a visible location on each Engine, a placard of a reasonable
size and shape bearing the legend, in English, set forth below:

Mortgaged to

Wilmington Trust, National Association,

as Collateral Agent

Such placard may be removed temporarily, if necessary, in the course of
maintenance of such Airframe or such Engine, as the case may be. If such placard
is damaged or becomes illegible, Grantor shall promptly replace it with a
placard complying with the requirements of this Section 3.3(c).

 

7



--------------------------------------------------------------------------------

(d) Compliance With Laws. Grantor shall not permit any Airframe, any Engine, any
Rotor, or any Rotor Blade to be used or operated in violation of any Applicable
Law or in violation of any airworthiness certificate, license or registration
relating to such Aircraft, Engines, Rotors, or Rotor Blades issued by any
competent governmental authority, unless (i) the validity thereof is being
contested in good faith and by appropriate proceedings which do not involve a
danger (other than a de minimis danger) of the sale, forfeiture or loss of such
Airframe, such Engines, such Rotors, or such Rotor Blades or the Lien of this
Agreement thereupon, any risk of criminal liability or any material risk of
civil liability against Collateral Agent or any other Secured Party, or (ii) it
is not possible for Grantor to comply with the Laws of a jurisdiction other than
the United States because of a conflict with the Applicable Laws of the United
States.

(e) Operation. Except as otherwise expressly provided herein, Grantor shall be
entitled to operate, use, locate, employ or otherwise utilize or not utilize the
Airframes, Engines, Rotors, Rotor Blades, and Parts in any lawful manner or
place in accordance with Grantor’s business judgment. Grantor shall not operate,
use or locate any Airframe, any Engine, any Rotor, any Rotor Blade, or suffer
any Airframe, any Engine, any Rotor, any Rotor Blades to be operated, used or
located (i) in any area excluded from coverage by any insurance required by the
terms of Section 3.3(k) hereof, except in the case of a requisition by the
United States of America where Grantor obtains (and provide evidence of)
indemnity from the Governmental Authority for the benefit of the Additional
Insureds against substantially the same risks and for at least the amounts of
the insurance required by Section 3.3(k) hereof covering such area, or
(ii) unless covered by war risk insurance, unless such Airframe, such Engine,
such Rotor, or such Rotor Blade is operated or used under contract with the
Government under which contract the Government assumes liability for
substantially the same risks, on terms and conditions reasonably acceptable to
Collateral Agent, in at least the same amounts as would be covered by such
insurance.

(f) Information for Filings. Grantor shall promptly furnish to Collateral Agent
such information that is under its control or to which it has reasonable access
as may be required to enable Collateral Agent timely to file any reports
required to be filed by it with any Governmental Authority because of, or in
connection with, the interest of Collateral Agent in the Aircraft, Airframes,
Engines, Rotors, Rotor Blades, or any other part of the Collateral (it being
understood that the Collateral Agent is not obligated to make any such filings
and notwithstanding the foregoing each Grantor shall cause to be timely filed
all such reports required to be filed with any Governmental Authority).

(g) Maintenance. Grantor, at its own cost and expense, shall service, repair,
maintain, overhaul and test each Aircraft, each Airframe, each Engine, each
Rotor, each Rotor Blade, or cause the same to be done in accordance with
(1)(i) a Maintenance Program and (ii) maintenance standards required by the FAA,
and shall keep or cause to be kept Aircraft, each Airframe, each Engine, each
Rotor, and each Rotor Blade in as good operating condition as where originally
mortgaged hereunder and after giving effect to the refurbishment contemplated to
be financed hereby, ordinary wear and tear excepted, and shall keep or cause to
be kept each Aircraft, each Airframe, each Engine, each Rotor, and each Rotor
Blade in such operating condition as may be necessary to enable the
airworthiness certification of each Aircraft to be maintained in good standing
at all times under the applicable rules and regulations of the FAA, except when
all aircraft of the same type, model or series as such Airframe (powered by
engines of the same type as those with which such Airframe shall be equipped at
the time of grounding) have been grounded by the FAA, and (2) the same standards
Grantor uses with respect to similar aircraft of similar size in its fleet
operated (whether owned or leased) by Grantor in similar circumstances. Nothing
herein shall be deemed to prevent Grantor from taking any Aircraft out of
service for maintenance or modifications permitted hereunder or storage in
accordance with applicable FAA requirements and sound practice for such storage.
Grantor shall maintain and update in a timely fashion all records, logs and
other documents required by the FAA or any other Government Authority having
jurisdiction to be maintained in respect of the Aircraft and such records, logs
and other documents shall

 

8



--------------------------------------------------------------------------------

be kept in the English language. Grantor further agrees that the Aircraft,
Airframes, Engines, Rotors, and Rotor Blades will be maintained, used, serviced,
repaired, overhauled or inspected in compliance with Applicable Law with respect
to the maintenance of the Aircraft and compliance with each applicable
airworthiness certificate, license and registration relating to such Collateral
issued by the FAA. Grantor shall comply with all airworthiness directives from
the FAA and all mandatory service bulletins issued from any Manufacturer or
Engine Manufacturer.

(h) Replacement of Parts.

Except as otherwise provided in the proviso to the third sentence of
Section 3.3(j), Grantor, at its own cost and expense, will promptly replace all
Parts that may from time to time become worn out, lost, stolen, destroyed,
seized, confiscated, damaged beyond repair or permanently rendered unfit for use
for any reason whatsoever. In addition, in the ordinary course of maintenance,
service, repair, overhaul or testing, Grantor, at its own cost and expense, may
remove any Parts, whether or not worn out, lost, stolen, destroyed, seized,
confiscated, damaged beyond repair or permanently rendered unfit for use,
provided that Grantor, at its own cost and expense, shall, except as otherwise
provided in the proviso to the third sentence of Section 3.3(j), replace such
Parts as promptly as practicable with replacement Parts. All replacement Parts
shall be free and clear of all Liens except for Permitted Liens and shall be in
as good operating condition as, and shall have a value and utility at least
equal to, the Parts replaced assuming such replaced Parts were in the condition
and repair required to be maintained by the terms hereof.

Except in respect of any Part that Grantor may remove from an Airframe, an
Engine, a Rotor, or a Rotor Blade as provided in the proviso to the third
sentence of Section 3.3(j), all Parts at any time removed from an Airframe, an
Engine, a Rotor, or a Rotor Blade shall remain the property of Grantor and
subject to this Agreement, no matter where located, until such time as such
Parts shall be replaced by Parts that have been incorporated or installed in or
attached to an Airframe, Engine, a Rotor, or a Rotor Blade and that meet the
requirements for replacement Parts specified in the first paragraph of this
Section 3.3(h). Immediately upon any replacement Part becoming incorporated or
installed in or attached to an Airframe, Engine, Rotor, or a Rotor Blade as
provided in this Section 3.3(h), without further act, (i) title to the replaced
Part shall be free and clear of all rights of Collateral Agent and such Part
shall no longer be deemed a Part hereunder; (ii) title to such replacement Part
shall thereupon vest in Grantor; and (iii) such replacement Part shall become
subject to the Lien of this Agreement and be deemed part of such Airframe,
Engine, Rotor, or Rotor Blade as the case may be, for all purposes hereof to the
same extent as the Parts originally incorporated or installed in or attached to
such Airframe, Engine, Rotor, or Rotor Blade.

(i) Intentionally Omitted.

(j) Alterations, Modifications and Additions.

Grantor, at its own expense, shall make (or cause to be made) alterations and
modifications in and additions to any Airframe, any Engine, any Rotor, or any
Rotor Blade as may be required to be made from time to time by Applicable Law
and to meet applicable standards of any airworthiness directives or any other
standard of the FAA and any mandatory service bulletins of the applicable
Manufacturer or the applicable Engine Manufacturer or in order to maintain the
insurance required under Section 3.3(k) regardless of upon whom such
requirements are, by their terms, nominally imposed; provided that Grantor may,
in good faith and by appropriate procedure, contest the validity or application
of any such standard in any reasonable manner which does not adversely affect
the interests of Collateral Agent and does not involve any risk (other than a de
minimis risk) of sale, forfeiture or loss of any Aircraft, any Airframe, any
Engine, any Rotor, any Rotor Blade, or the Lien of this Agreement

 

9



--------------------------------------------------------------------------------

thereupon, any material risk of civil penalty or any risk of criminal liability
being imposed on Collateral Agent or any other Secured Party. In addition,
Grantor, at its own expense, may from time to time make or cause to be made such
alterations and modifications in and additions to any Airframe, any Engine, any
Rotor, or any Rotor Blades as Grantor may deem desirable in the proper conduct
of its business including, without limitation, removal of Parts which Grantor
deems are obsolete or no longer suitable or appropriate for use in such
Aircraft, such Airframe, such Engine, such Rotors, or such Rotor Blades,
provided further that no such alteration, modification or addition diminishes
the value, utility, estimated residual value (with respect to the applicable
Airframe only), condition, remaining useful life or airworthiness of such
Airframe, such Engine, such Rotor, or such Rotor Blade below the value, utility,
estimated residual value, condition, remaining useful life or airworthiness
thereof immediately prior to such alteration, modification or addition, assuming
such Airframe, Engine, Rotor, or Rotor Blade was then in the condition required
to be maintained by the terms of this Agreement, except that the value (but not
the utility, estimated residual value, condition, remaining useful life or
airworthiness) of the Aircraft may be reduced by the value of Parts which
Grantor has removed as permitted above. All Parts incorporated or installed in
or attached or added to any Airframe, any Engine, any Rotor, or any Rotor Blade
as the result of any alteration, modification or addition effected by Grantor
shall become the property of Grantor and, without further act, subject to the
Lien of this Agreement and shall be free and clear of any other Liens except
Permitted Liens, provided that Grantor may remove any such Part from the
Airframe, any Engine, any Rotor, or any Rotor Blade if (i) such Part is in
addition to, and not in replacement of or in substitution for, any Part
originally incorporated or installed in or attached to such Airframe, such
Engine, such Rotor, or such Rotor Blade at the time of delivery thereof
hereunder or any Part in replacement of, or in substitution for, any such
original Part, (ii) such Part is not required to be incorporated or installed in
or attached or added to such Airframe or such Engine pursuant to the terms of
Section 3.3(g) or the first sentence of this Section 3.3(j) or pursuant to the
terms of any insurance policies required to be carried hereunder or under any
Applicable Law and (iii) such Part can be removed from such Airframe, such
Engine, such Rotor, or such Rotor Blade without diminishing or impairing the
value, condition, utility, estimated residual value, remaining useful life or
airworthiness which such Airframe, Engine, Rotor, or Rotor Blade would have had
at the time of removal had such alteration, modification or addition not been
effected by Grantor assuming such Aircraft was otherwise maintained in the
condition required by this Agreement. Upon the removal by Grantor of any such
Part as above provided, title thereto shall, without further act, remain in
Grantor, free and clear of all rights of Collateral Agent and such Part shall no
longer be deemed a Part hereunder.

(k) Insurance.

(i) General Requirements

Grantor shall at all times, at its own cost and expense, cause policies of
insurance in such form, of such type and with financially sound insurers, to be
procured and maintained on or in respect of each Aircraft and Engine, as
follows: (1) comprehensive aircraft liability insurance complying with all
applicable regulatory requirements and covering all risks which Grantor may
incur by reason of the use or operation of the Aircraft in or over any area
(including, without limitation, contractual, bodily injury, passenger, public
and property damage liability) with respect to each Aircraft in an amount not
less than the greater of (A) $50,000,000 per occurrence or (B) the amounts of
comprehensive aviation liability insurance from time to time applicable to
aircraft operated by Grantor (whether owned or leased) of the type of such
Aircraft; (2) cargo liability insurance with respect to each Aircraft;
(3) all-risk ground and flight aircraft hull insurance covering each Aircraft in
motion and not in motion, and fire and extended coverage and all-risk property
damage insurance covering each Engine and all other items of equipment while
removed from an Airframe, in an amount not less than the lesser of $10,000,000
per item of equipment or the scheduled appraised fair market value thereof; and
(4) such other insurance against other risks as is usually carried by a Person
engaged in the same business as Grantor. All such insurance shall

 

10



--------------------------------------------------------------------------------

be maintained with financially sound insurers and shall be in a form and on
terms consistent with this Section and Section 4.05 of the Indenture and the
corresponding provision of any Additional Pari Passu Agreement, and Grantor
shall provide evidence of compliance with the insurance requirements outlined
herein in accordance with section 3.3(k)(v). For the avoidance of doubt, in the
event of any actual, irreconcilable conflict that cannot be resolved between
this Section 3.3(k) hereof and the provisions of the Section 4.05(b) of the
Indenture, the provisions of this Agreement shall control and govern.

(ii) Additional Insureds, Etc.

All insurance policies required hereunder shall (1) require 30 days’ prior
written notice of cancellation, non-renewal or material change in coverage to
Collateral Agent (any such cancellation, non-renewal or change, as applicable,
not being effective until the thirtieth (30th) day after the giving of such
notice); (2) name the Collateral Agent and the Additional Insureds as additional
insureds under the public liability policies and name Collateral Agent as loss
payee under the physical damage insurance policies (and any such proceeds paid
to Collateral Agent shall be held and distributed in the manner provided in
Section 3.3(k)(iv) and the other provisions hereof); (3) not require
contributions from other policies held by the Additional Insureds; (4) waive any
right of subrogation against the Additional Insureds; (5) in respect of any
liability of any of the Additional Insureds, waive the right of such insurers to
set-off, to counterclaim or to any other deduction, whether by attachment or
otherwise, to the extent of any monies due the Additional Insureds under such
policies; (6) not require that any of the Additional Insureds pay or be liable
for any premiums with respect to such insurance covered thereby; (7) be in full
force and effect throughout any geographical areas at any time traversed by any
Airframe or Engine; (8) contain a clause requiring the insurer, upon notice of
the same, to name any assignee of an Additional Insured’s interest as an
additional insured and a loss payee; (9) shall provide that all of the
provisions thereof, except the limits of liability, shall operate in the same
manner as if there were a separate policy covering each Additional Insured; and
(10) with respect to physical damages policies only, contain breach of warranty
provisions providing that, in respect of the interests of the Additional
Insureds in such policies, the insurance shall not be invalidated by any action
or inaction of Grantor or any other person (other than an Additional Insured, as
to itself only) and shall insure the Additional Insureds regardless of any
breach or violation of any warranty, declaration or condition contained in such
policies by Grantor or by any other person (other than an Additional Insured, as
to itself only).

(iii) War and Allied Perils Insurance.

With respect to each Aircraft operated outside the continental United States,
Grantor shall maintain, and supply Collateral Agent proof of, war and allied
perils insurance for all locations that such Aircraft travels to and through,
which covers the perils of (1) war, invasion, acts of foreign enemies,
hostilities (whether war be declared or not), civil war, rebellion, revolution,
insurrection, martial law, military or usurped power or attempts at usurpation
of power, (2) strikes, riots, civil commotions or labor disturbances, (3) any
act of one or more persons, whether or not agents of a sovereign power, for
political or terrorist purposes and whether the loss or damage resulting
therefrom is accidental or intentional, (4) any malicious act or act of
sabotage, (5) confiscation, nationalization, seizure, restraint, detention,
appropriation, requisition for title or use by or under the order of any
government (whether civil, military or de facto) or public or local authority
and (6) hijacking, or any unlawful seizure or wrongful exercise of control of
the Aircraft or crew in flight (including any attempt at such seizure or
control) made by any person or persons on board the Aircraft acting without the
consent of Grantor.

 

11



--------------------------------------------------------------------------------

(iv) [Reserved]

(v) Reports, etc.

Grantor will furnish to Collateral Agent (A) on or prior to the date of
execution of the Security Agreement Supplement that includes hereunder the
Airframe or Engine to which such insurance relates, insurance certificates
describing in reasonable detail the insurance maintained by Grantor as required
pursuant to this Section 3.3(k), (B) prior to the cancellation, lapse or
expiration of the insurance policies required pursuant to this Section 3.3(k),
evidence of renewal of such insurance policies, and (C) on or prior to the date
of execution of the Security Agreement Supplement that includes hereunder the
Airframe or Engine to which such insurance relates and on or before the renewal
dates of the insurance policies carried by Grantor pursuant to this
Section 3.3(k), a report signed by a firm of aircraft insurance brokers, not
affiliated with Grantor, appointed by Grantor and reasonably satisfactory to
Collateral Agent, stating the opinion of such firm that all premiums in
connection with the insurance then due have been paid and the insurance then
carried and maintained on each Aircraft complies with the terms hereof and, in
the case of renewal insurance, that such renewal insurance will on and after the
effective date thereof so comply with the terms hereof. Grantor will instruct
such firm to give prompt written advice to Collateral Agent (1) of such firm’s
receipt of any notice of cancellation of the insurance policies, or notice of a
change in the insurance policies which would, in such firm’s judgment, adversely
change the statements set forth in the insurance certificates described in
clause (A) of this Section 3.3(k)(v), (2) if any premiums are not paid to such
firm by Grantor as agreed between Grantor and the applicable insurer(s), after
giving effect to the procedures and/or terms that exist between such insurer(s)
and such firm from time to time regarding the payment of premiums, (3) upon
application by Collateral Agent, of the premium payment situation, (4) if such
firm ceases to be the insurance broker to Grantor, (5) within fourteen (14) days
following such firm’s receipt of a written request from Collateral Agent not
later than one month before expiration of the insurance policies, if such firm
has not received renewal instructions from Grantor, and (6) of any other act or
omission on the part of Grantor of which it has knowledge and which would in
such firm’s opinion invalidate or render unenforceable, in whole or in any
material part, any insurance on any Aircraft. Grantor will also instruct such
firm to advise Collateral Agent in writing at least 30 days prior to the
termination or cancellation of, or material adverse change in, such insurance
carried and maintained on each Aircraft pursuant to this Section 3.3(k) (or such
lesser period as may be applicable in the case of war risk coverage).

(vi) Right to Pay Premiums.

Collateral Agent, as agent for and on behalf of itself and the Additional
Insureds shall have the rights but not the obligations of an additional named
insured. None of Collateral Agent, any other Secured Party or any other
Additional Insureds shall have any obligation to pay any premium, commission,
assessment or call due on any such insurance (including reinsurance).
Notwithstanding the foregoing, in the event of cancellation of any insurance due
to the nonpayment of premiums, each of Collateral Agent, the other Secured
Parties and the other Additional Insureds shall have the option, in its sole
discretion, to pay any such premium in respect of each Aircraft that is due in
respect of the coverage pursuant to this Agreement and to maintain such
coverage, as Collateral Agent, the other Secured Parties or the other Additional
Insureds may require, until the scheduled expiry date of such insurance and, in
such event, Grantor shall, upon demand, reimburse Collateral Agent, the other
Secured Parties and the other Additional Insureds for amounts so paid by them.

(l) Holding Out.

Grantor agrees that it and the other Guarantors and their respective
Subsidiaries will not at any time represent or hold out any Secured Party or any
Affiliate of any of any Secured Party (and will

 

12



--------------------------------------------------------------------------------

use its commercially reasonable efforts to ensure that no Secured Party or any
Affiliate of any Secured Party is at any time represented or held out by any
other Affiliate) as being in any way connected or associated with any operation
of any Airframe, any Engine, any Rotor, any Rotor Blade, or any Part or any
other operations or carriage undertaken by Grantor.

(m) No Pledging of Credit.

Grantor is not authorized to, and agrees that it will not purport to, pledge the
credit of Collateral Agent or any Secured Party for any maintenance, service,
repairs, or overhauls of, modifications to, or changes or alterations in, any
Airframe, any Engine, any Rotor, any Rotor Blade, or any Part, or for any other
purpose whatsoever.

Section 3.4 [Reserved].

Section 3.5 Agreement Regarding Engines.

Collateral Agent hereby agrees for the benefit of agent or secured party of any
engine (other than any Engine) or of any airframe (other than any Airframe)
leased to Grantor or purchased by Grantor subject to a conditional sale or other
security agreement, which lease or conditional sale or other security agreement
(in the case of any such airframe) also covers an engine or engines owned by
agent under such lease or subject to a security interest in favor of the secured
party under such conditional sale or other security agreement, that Collateral
Agent will not acquire or claim, as against such agent or secured party, any
right, title or interest in any such engine as the result of such engine being
installed on any Airframe at any time while such engine is owned by such agent
or is subject to such conditional sale or other security agreement or security
interest in favor of such secured party.

Section 3.6 Quiet Enjoyment.

Collateral Agent covenants that, as long as no Event of Default has occurred and
is continuing, Grantor’s possession, use and quiet enjoyment of each Aircraft in
accordance with and subject to the provisions of this Agreement, the Indenture
and each other Secured Document shall not be interrupted by Collateral Agent (or
any Person lawfully claiming through Collateral Agent).

Section 3.7 Inspection.

At all reasonable times and intervals as Collateral Agent may designate and, so
long as no Default or Event of Default has occurred and is continuing, with
reasonable prior notice to Grantor and during regular business hours, Collateral
Agent or its authorized representatives may at their own expense and risk
(unless an Event of Default shall have occurred and be continuing, in which
event Grantor shall bear such expense and risk) conduct a visual walk-around
inspection of any Aircraft and any Engine (including a visual walk-around
inspection of any Aircraft during any “C” check or other heavy maintenance) and
may inspect the books and records of Grantor relating to the operation and
maintenance thereof and Grantor shall provide copies of such books and records
to Collateral Agent or its authorized representatives at its or their reasonable
request; provided that (a) such representatives shall be fully insured to the
reasonable satisfaction of Grantor by Collateral Agent with respect to any risks
incurred in connection with any such inspection, (b) any such inspection shall
be subject to the safety, security and workplace rules applicable at the
location where such inspection is conducted and any applicable governmental
rules or regulations, and (c) in the case of an inspection during a maintenance
visit, such inspection shall not interfere with the normal conduct of such
maintenance visit or extend the time required for such maintenance visit or, in
any event, at any time interfere with the use or operation of any Airframe or
any Engine or with the normal conduct of Grantor’s business.

 

13



--------------------------------------------------------------------------------

In addition to any inspection as provided hereunder, upon each request of
Collateral Agent to Grantor made not more than two times in a calendar year,
Grantor will make available to Collateral Agent information with respect to the
cycles and hours of operation of the Airframes and Engines and the status of the
time controlled components of the Engines.

If requested by Collateral Agent, Grantor shall provide the date (if then
scheduled) upon which any Airframe undergoes its next scheduled major check and,
with respect to any Engine, the next scheduled off such Airframe maintenance,
and shall advise Collateral Agent of the name and location (if then known) of
the relevant maintenance performer.

No liability or obligation will be incurred by Collateral Agent or any other
Secured Party, as the case may be, by reason of non-exercise by it of the
inspection rights referred to in this Section 3.7. Any viewing of any Aircraft
by Collateral Agent, or any of its representatives, as the case may be, shall be
for such Person’s information purposes only, and there shall be no inference or
implication therefrom that Grantor is in compliance with its obligations under
the Indenture or this Agreement.

Section 3.8 Additional Airframes and Engines.

So long as no Event of Default shall have occurred and be continuing, Grantor
shall have the right at its option at any time, on at least 30 days’ prior
notice to Collateral Agent to, or otherwise if required by any Secured Document
as and when so required, Grantor shall, subject to the Lien of this Agreement,
add one or more additional Airframes or Engines (“Additional Collateral”) as
Collateral. In such event, immediately upon the effectiveness thereof on the
date set forth in such notice or when so required, and without further act, the
Additional Collateral shall be subjected to the Lien created by this Agreement
free and clear of Liens (other than Liens of First Lien Agent). Upon the
addition of any Additional Collateral, (a) Grantor, at its sole cost and
expense, shall provide the following documents: (1) (i) a Security Agreement
Supplement covering the Additional Collateral which shall have been duly filed
for recordation or otherwise duly made of record with the FAA and the
International Registry and (ii) such Uniform Commercial Code financing
statements as are deemed necessary or desirable by counsel for Collateral Agent
to perfect Collateral Agent’s Lien and security interests in the Additional
Collateral; (2) satisfactory evidence as to the compliance with Section 3.3(k)
hereof with respect to such Additional Collateral, as applicable; (3) an
opinion, satisfactory in form and substance to Collateral Agent, of counsel to
Grantor to the effect that (x) the applicable Security Agreement Supplement
constitutes an effective instrument for the subjection of the applicable
Additional Collateral, if any, to the Lien of this Agreement, all documents
executed and delivered by Grantor in connection therewith have been duly
authorized, executed and delivered by Grantor and constitute legal, valid and
binding obligations of, and are enforceable against, Grantor in accordance with
their respective terms; and (B) an opinion of qualified FAA counsel, with a
supporting priority search certificate, as to the registration with the
International Registry referred to above and the due recordation of the Security
Agreement Supplement and all other documents or instruments with the FAA, the
International Registry, or such other agency or registrar, the recordation of
which is necessary to perfect and protect the rights of Collateral Agent in the
Additional Collateral; (4)(i) the applicable Additional Collateral shall be duly
subjected to the Lien of this Agreement free and clear of Liens (other than
Permitted Liens) and there shall have been registered with the International
Registry a sale to Grantor of such Additional Collateral and the International
Interest for the benefit of Collateral Agent under this Agreement and the
applicable Security Agreement Supplement, (ii) the applicable Additional
Collateral shall have been duly certified by the FAA as to type and
airworthiness in accordance with the terms of this Agreement, and
(iii) application for registration of the Additional Collateral in accordance
with Section 3.3(a) shall have been duly made with the FAA; and (5) an appraisal
reasonably satisfactory to it with respect to the applicable Additional
Collateral and (B) chain of title evidence for each Additional Collateral in
form satisfactory to Collateral Agent (which may include bills of sale or, in
the absence of a bill of sale, an invoice listing the serial number for such

 

14



--------------------------------------------------------------------------------

Additional Collateral to the extent that it is an Engine, from the manufacturer
of such Engine to Grantor), and (b) Grantor shall execute and deliver to
Collateral Agent such other documents and shall take such other actions as may
be reasonably requested by Collateral Agent in connection with adding such
Additional Collateral to the Lien of this Agreement.

Section 3.9 Permitted Foreign Transfers. Notwithstanding anything to the
contrary contained herein or in any other Secured Document, any Aircraft may be
operated by Grantor in and located in foreign jurisdictions from time to time
and, in connection therewith upon Grantor’s written request, made not less than
10 days in advance, so long as no Default or Event of Default shall have
occurred and be continuing (i) the deregistration of such Aircraft shall be
permitted hereunder to the extent permitted by Section 10.03(e) of the Indenture
and (ii) Collateral Agent will, at Grantor’s expense, make or cause to be made
any filings at the request of Grantor to cause Collateral Agent’s Lien in such
Aircraft to be removed from the FAA registry; provided that the Lien in respect
of such Aircraft shall only be released or unperfected to the extent the
corresponding Credit Agreement Liens are released or become unperfected, as
applicable.

SECTION 4. REMEDIES OF COLLATERAL AGENT UPON AN EVENT OF DEFAULT

Section 4.1 Remedies with Respect to Collateral. (a) Remedies Available. Upon
the occurrence of any Event of Default and at any time thereafter so long as the
same shall be continuing, this Agreement shall be in default, and Collateral
Agent may, and upon the instruction of the Required Lenders shall, do one or
more of the following but without any duty to account to Grantor with respect to
such action or inaction: (A) demand in writing that Grantor, at Grantor’s
expense, deliver promptly, and Grantor shall deliver promptly, all or such part
of any Airframe or any Engine or any other Collateral to Collateral Agent or its
designee or, Collateral Agent, at its option, may enter upon the premises where
all or any part of any Airframe or any Engine or any other Collateral are
located or are supposed to be located, search for Collateral and take immediate
possession of and remove the same by summary proceedings or otherwise, and
without demand or notice or liability of any kind whatsoever; and/or (B) if at
the time such action may be lawful and always subject to compliance with any
mandatory legal requirements, either with or without taking possession, and
either before or after taking possession and without instituting any legal
proceedings whatsoever, and having first given notice of such sale in accordance
with the Security Agreement to Grantor at least 10 days prior to the date of
such sale, and any other notice which may be required by Law, sell and dispose
of the Collateral, or any part thereof, or interest therein, free and clear of
any rights or claims of Grantor, at public auction or private sale, in one lot
as an entirety or in separate lots, and either for cash or on credit and on such
terms as Collateral Agent may determine, and at any place (whether or not it be
the location of the Collateral or any part thereof) and time designated in the
notice above referred to. Any such sale may be adjourned from time to time by
announcement at the time and place appointed for such sale, or for any such
adjourned sale, without further notice, and Collateral Agent or a Secured Party
may bid and become the purchaser at any such sale and each Secured Party shall
be entitled at any sale to credit against any purchase price bid at such sale by
such Secured Party all or any part of any unpaid Secured Obligation owing to
such Secured Party secured by the Lien of this Agreement; (C) hold, use,
operate, lease to others or keep idle all or any part of such Airframe or such
Engine as Collateral Agent, in its sole discretion, may determine, all free and
clear of any rights or claims of Grantor; and/or (D) exercise any or all of
other rights and powers and pursue any and all other remedies accorded to a
secured party under Applicable Law or the Cape Town Convention, including to
recover judgment in its own name as Collateral Agent against the Collateral and
to take possession of all or any part of the Collateral, to exclude Grantor and
all Persons claiming under it wholly or partly therefrom, and including to
exercise any other remedy of a secured party under the Code (whether or not in
effect in the jurisdiction in which enforcement is sought).

 

15



--------------------------------------------------------------------------------

If an Event of Default shall have occurred and be continuing, Collateral Agent
may, in its sole discretion, from time to time, at the expense of Grantor, make
all such expenditures for maintenance, insurance, repairs, replacements,
alterations, additions and improvements to and of the Collateral, as it may deem
proper. In each such case, Collateral Agent shall have the right to maintain,
use, operate, store, lease, control or manage the Collateral and to exercise all
rights and powers of Grantor relating to the Collateral in connection therewith,
as Collateral Agent shall deem appropriate, including the right to enter into
any and all such agreements with respect to the maintenance, insurance, use,
operation, storage, leasing, control, management or disposition of the
Collateral or any part thereof as Collateral Agent may determine; and Collateral
Agent shall be entitled to collect and receive directly all tolls, rents,
revenues, issues, income, products and profits of the Collateral and every part
thereof. Such tolls, rents, revenues, issues, income, products and profits shall
be applied to pay the expenses of use, operation, storage, leasing, control,
management or disposition of the Collateral, and of all maintenance, repairs,
replacements, alterations, additions and improvements, and to make all payments
which Collateral Agent may be required or may elect, to make, if any, for Taxes,
insurance or other proper charges assessed against or otherwise imposed upon the
Collateral or any part thereof (including the employment of engineers and
accountants to examine, inspect and make reports upon the properties and books
and records of Grantor at the employment of one or more Persons to remarket the
Collateral for sale or lease or to otherwise manage the Collateral), and all
other payments which Collateral Agent may be required or authorized to make
under any provision of this Agreement, as well as just and reasonable
compensation for the services of Collateral Agent, and of all Persons engaged or
employed by Collateral Agent.

If an Event of Default shall have occurred and be continuing, at the request of
Collateral Agent, Grantor shall promptly execute and deliver to Collateral Agent
such instruments of title and other documents as Collateral Agent may deem
necessary or advisable to enable Collateral Agent or an agent or representative
designated by Collateral Agent, at such time or times and place or places as
Collateral Agent may specify, to obtain possession of all or any part of the
Collateral to which Collateral Agent shall at the time be entitled hereunder, to
change the registration of any Aircraft, to deregister any Aircraft or otherwise
to facilitate the exercise of the above-mentioned rights and remedies. Without
limiting the foregoing, upon Collateral Agent’s request, Grantor shall execute
and deliver to Collateral Agent an Irrevocable De-Registration and Export
Request Authorization (“IDERA”), the form of which is attached hereto as Exhibit
B, for any Aircraft, and Collateral Agent may use or otherwise file,
record, and/or register such IDERA as it may elect during the existence of an
Event of Default, provided that Collateral Agent shall give 3 days written
notice to Grantor prior to using or otherwise filing, recording, and/or
registering such IDERA. If Grantor shall for any reason fail to execute and
deliver such instruments and documents after such request by Collateral Agent,
Collateral Agent may obtain a judgment conferring on Collateral Agent the right
to immediate possession and requiring Grantor to execute and deliver such
instruments and documents to Collateral Agent, to the entry of which judgment
Grantor hereby specifically consents to the fullest extent it may lawfully do
so.

Nothing in the foregoing shall affect the right of Collateral Agent or any
Secured Party to receive all amounts owing to such Secured Party as and when the
same may be due.

The Collateral Agent shall exercise rights and remedies and sell the Collateral
under this Agreement only at the direction of the holders of a majority in the
aggregate principal amount of the Secured Obligations outstanding at the time of
such action delivered in accordance with the applicable provisions of the
Indenture, including without limitation, after such holders have provided
indemnity and security satisfactory to the Trustee and the Collateral Agent for
any losses, liabilities and expenses that may be incurred in connection
therewith; provided that if the Collateral Agent shall not have received
appropriate instructions within 10 days of a request from the applicable Secured
Parties (or such shorter period as reasonably may be specified in such request
or as may be necessary under the circumstances), it may, but shall be under no
duty to take or refrain from taking such action as it shall deem to be in the
best interests of the Secured Parties and the Collateral Agent shall have no
liability to any Person for such action or inaction.

 

16



--------------------------------------------------------------------------------

(b) Collateral Agent may proceed to protect and enforce this Agreement by suit
or suits or proceedings in equity, at law or in bankruptcy, and whether for the
specific performance of any covenant or agreement herein contained or in
execution or aid of any power herein granted; or for foreclosure hereunder, or
for the appointment of a receiver or receivers for the Collateral or any part
thereof, or for the recovery of judgment for the indebtedness secured by the
Lien created under this Agreement or for the enforcement of any other proper,
legal or equitable remedy available under applicable law.

(c) Any proceeds received by Collateral Agent after the occurrence of an Event
of Default shall be applied by Collateral Agent in accordance with Section 27 of
the Security Agreement.

Section 4.2 Remedies Cumulative. To the maximum extent permitted by applicable
law, each and every right, power and remedy herein specifically given to
Collateral Agent or otherwise in this Agreement shall be cumulative and shall be
in addition to every other right, power and remedy herein specifically given or
now or hereafter existing at law, in equity, by statute or by the Notes
Documents, and each and every right, power and remedy whether specifically
herein given or otherwise existing may be exercised from time to time and as
often and in such order as may be deemed expedient by Collateral Agent, and the
exercise or the beginning of the exercise of any power or remedy shall not be
construed to be a waiver of the right to exercise at the same time or thereafter
any other right, power or remedy. No delay or omission by Collateral Agent in
the exercise of any right, remedy or power or in the pursuit of any remedy
shall, to the extent permitted by applicable law, impair any such right, power
or remedy or be construed to be a waiver of any default on the part of Grantor
or to be an acquiescence therein.

Section 4.3 Discontinuance of Proceedings. In case Collateral Agent shall have
instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, entry or otherwise, and such proceedings shall have
been discontinued or abandoned for any reason or shall have been determined
adversely to Collateral Agent, then and in every such case Grantor and
Collateral Agent shall, subject to any determination in such proceedings, be
restored to their former positions and rights hereunder with respect to the
Collateral, and all rights, remedies and powers of Collateral Agent shall
continue, as if no such proceedings had been undertaken (but otherwise without
prejudice).

Section 4.4 Intentionally Omitted.

Section 4.5 Further Assurances. Grantor, at its own cost and expense, shall take
all such actions as Collateral Agent from time to time may request in its
reasonable discretion, so as to ensure that Collateral Agent has or obtains the
fullest benefit, protection, and advantages under the Cape Town Convention. The
parties hereto agree with respect to such matters, as follows:

(a) In this Agreement, the Convention and the Aircraft Protocol shall be read
and interpreted together as a single instrument as required by Article 6(1) of
the Cape Town Convention. In this Section 4.5 the following expressions have the
respective meanings set forth in Article 1 of the Convention:

(i) aircraft engines,

(ii) airframe,

 

17



--------------------------------------------------------------------------------

(iii) creditor,

(iv) international interest or International Interest,

(v) prospective international interest,

(vi) registry authority,

(vii) security agreement,

(viii) State of registry,

(b) Grantor, as grantor, and Collateral Agent, for the benefit of the Secured
Parties, as secured party, agree that:

(i) each Airframe of each Aircraft is an airframe and, accordingly, an aircraft
object, and each Engine is an aircraft engine and, accordingly, an aircraft
object, to which this Agreement relates for the purposes of the Cape Town
Convention, and each Aircraft has the model, manufacturer’s serial number, and,
as of the date hereof, U.S. registration mark specified on Annex A for such
Aircraft;

(ii) the International Interest of Collateral Agent, for the benefit of the
Secured Parties, as secured party, as a creditor and chargee under a security
agreement, in each of the Airframes and the Engines, shall promptly following
the execution and delivery of this Agreement (and thereafter, promptly following
the execution and delivery of a Security Agreement Supplement) be registered,
with the consent of Grantor, as grantor, and of Collateral Agent, for the
benefit of the Secured Parties, as secured party, as an International Interest
under the Cape Town Convention in each of the Airframes and the Engines and each
such registration may be amended or extended prior to its expiry by Collateral
Agent, for the benefit of the Secured Parties, as secured party, alone, consent
of Grantor being deemed given hereby;

(iii) for the purposes of Article 17(1) of the Convention each of the events
which constitutes an Event of Default is an event that constitute a default or
otherwise give rise to the rights and remedies specified in Articles 12 to 15
and 20 of the Convention;

(iv) Collateral Agent, for the benefit of the Secured Parties, as secured party,
shall have the remedies referred to in Articles 15(1) and 20(1) of the
Convention;

(v) for the purposes of Article 54 of the Convention and other provisions of the
Cape Town Convention which relate back to such Article, the courts sitting in
the County of New York, New York or in Dublin, Ireland shall have exclusive
jurisdiction in respect of any claims brought under the Cape Town Convention in
accordance with the provisions of Section 5.12 of this Agreement;

(vi) Collateral Agent may exercise, in addition to the remedies under the
Secured Documents, any other right or remedy which may be available to it as
secured party under Applicable Law or under the Cape Town Convention, including,
without limitation, all rights and remedies under Chapter III of the Convention
and Chapter II of the Aircraft Protocol. To the extent permitted by Applicable
Law, Grantor and Collateral Agent hereby agree that Collateral Agent shall not
be required to provide notice to Grantor as set forth in Article IX(6) of the
Aircraft Protocol in connection with a proposal to procure the de-registration
and export of any Aircraft without a court order. Grantor expressly agrees to
permit Collateral Agent to obtain from any applicable court, pending final

 

18



--------------------------------------------------------------------------------

determination of any claim resulting from an Event of Default hereunder, speedy
relief in the form of any of the orders specified in Article 13 of the
Convention and Article X of the Aircraft Protocol as Collateral Agent shall
determine in its sole and absolute discretion, subject to any procedural
requirements prescribed by Applicable Laws.

(vii) Grantor shall cooperate with Collateral Agent, as secured party, at
Grantor’s expense with respect to effecting registration pursuant to the Cape
Town Convention of any agreement related to the ranking of priority between the
various International Interests and/or the interests of Grantor, as grantor,
Collateral Agent, as secured party, save that the Lien of Collateral Agent ranks
prior to all other interests.

(c) Except to the extent expressly provided herein, any terms of this Agreement
or the other Secured Documents which expressly incorporate any provisions of the
Cape Town Convention shall prevail in the case of any conflict with any other
provision contained herein. Each of the parties hereto acknowledges and agrees
that for purposes of the Cape Town Convention (to the extent applicable hereto)
separate rights may exist with respect to the Airframe and the Engines.

(d) Grantor hereby consents to the exercise by Collateral Agent of the remedies
granted herein and in the other Secured Documents and in the Cape Town
Convention (in accordance with the terms of the Cape Town Convention). Grantor
acknowledges and agrees that Collateral Agent may exercise such of the remedies
as set forth in Section 4.1 or in the other Secured Documents as it shall
determine in its sole discretion and none of the remedies as set forth in
Section 4.1 or in the other Secured Documents is manifestly unreasonable. To the
extent permitted by Applicable Law, Grantor and Collateral Agent hereby agree
that paragraph 2 of Article 13 of the Convention shall not apply to this
Agreement or to the exercise of any remedy by Collateral Agent under this
Agreement or in the other Secured Documents or under the Cape Town Convention.
Following the occurrence of an Event of Default, Grantor agrees that Collateral
Agent may immediately discharge any registration made with the International
Registry in Grantor’s favor.

SECTION 5. MISCELLANEOUS

Section 5.1 Termination of Agreement. Subject to Section 5.15, upon payment in
full of the Secured Obligations, or upon permitted de-registration of any
Collateral hereunder in accordance with Section 3.9, Collateral Agent shall,
upon the written request of Grantor, execute and deliver to, or as directed in
writing by, and at the expense of, Grantor an appropriate instrument or
instruments (in due form for recording and in the form provided by Grantor and
reasonably approved by Collateral Agent) reasonably required to release, without
recourse, representation or warranty, all Aircrafts and the balance of the
Collateral (or, in the case of de-registration under Section 3.9, solely the
applicable de-registered Aircraft and the other Collateral in respect thereof)
from the Lien of this Agreement and, in the case of payment in full of the
Secured Obligations, this Agreement shall terminate; provided, however, that
this Agreement shall earlier terminate upon any sale or other final disposition
by Collateral Agent of all property constituting the Collateral and the final
distribution by Collateral Agent of all monies or other property or proceeds
constituting the Collateral in accordance with the terms of Section 27 of the
Security Agreement. In addition, in connection with the release of the Lien of
this Agreement, Collateral Agent shall discharge or consent to the discharge of
the registration of the International Interests in favor of Collateral Agent
vested in Collateral Agent pursuant to this Agreement. Except as otherwise
provided above, this Agreement and the Liens in respect of the Collateral
created hereby shall continue in full force and effect in accordance with the
terms hereof.

Section 5.2 No Legal Title to Collateral in Collateral Agent. None of Collateral
Agent or any other Secured Party shall have legal title to any part of the
Collateral. No transfer, by

 

19



--------------------------------------------------------------------------------

operation of law or otherwise, of any right, title and interest of Collateral
Agent or any other Secured Party in and to the Collateral or this Agreement
shall operate to terminate this Agreement or the trusts hereunder or entitle any
successor or transferee of Collateral Agent or any other Secured Party to an
accounting or to the transfer to it of legal title to any part of the
Collateral.

Section 5.3 Sale of Aircraft by Collateral Agent is Binding. Any sale or other
conveyance of any Aircraft, Airframe, Engine, or any interest therein by
Collateral Agent made pursuant to the terms of this Agreement shall bind the
Secured Parties and Grantor, and shall be effective to transfer or convey all
right, title and interest of Collateral Agent, the other Secured Parties and
Grantor in and to such Aircraft, Airframe, Engine, or interest therein. No
purchaser or other grantee shall be required to inquire as to the authorization,
necessity, expediency or regularity of such sale or conveyance or as to the
application of any sale or other proceeds with respect thereto by any Secured
Party.

Section 5.4 Benefit of Agreement. Nothing in this Agreement, whether express or
implied, shall be construed to give to any Person other than Grantor, Collateral
Agent and the other Secured Parties any legal or equitable right, remedy or
claim under or in respect of this Agreement.

Section 5.5 Intentionally Omitted.

Section 5.6 Intentionally Omitted.

Section 5.7 Notices. Unless otherwise expressly specified or permitted by the
terms hereof, all notices required or permitted under the terms and provisions
hereof shall be given in accordance with Section 22 of the Security Agreement.

Section 5.8 Severability of Provisions. Each provision of this Agreement shall
be severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

Section 5.9 Counterparts; Electronic Execution. This Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement.

Section 5.10 Successors and Assigns. All covenants and agreements contained
herein and in the other Secured Documents shall be binding upon, and inure to
the benefit of, Grantor and its successors and permitted assigns (provided,
however, that Grantor may not assign this Agreement or any rights, obligation or
duties hereunder without Collateral Agent’s prior written consent and any
prohibited assignment shall be absolutely void ab initio), and Collateral Agent
and its successors and permitted assigns, and each other Secured Party and its
successors and permitted assigns, all as provided herein or in the other
applicable Secured Documents. Any request, notice, direction, consent, waiver or
other instrument or action by any Secured Party (unless withdrawn by such
Secured Party or its successor prior to it being acted upon by Collateral Agent)
shall bind the successors of such Secured Party.

Section 5.11 Section Headings. Headings and numbers have been set forth herein
for convenience only. Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.

Section 5.12 CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE
PROVISION.

 

20



--------------------------------------------------------------------------------

(a) THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR RELATED HERETO, AND ANY CLAIMS, CONTROVERSIES OR DISPUTES
ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK
STATE OF NEW YORK; PROVIDED, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT COLLATERAL AGENT’S OPTION, IN
THE COURTS OF ANY JURISDICTION WHERE COLLATERAL AGENT ELECTS TO BRING SUCH
ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. GRANTOR AND
COLLATERAL AGENT WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT
EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO
VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION
5.12(b).

(c) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, GRANTOR AND COLLATERAL
AGENT HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL OF ANY
CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON
OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS (EACH A “CLAIM”). GRANTOR AND COLLATERAL AGENT
REPRESENT THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT
TO A TRIAL BY THE COURT.

(d) GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK
AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT SHALL AFFECT ANY RIGHT THAT COLLATERAL AGENT MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST GRANTOR OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(e) IN THE EVENT ANY LEGAL PROCEEDING IS FILED IN A COURT OF THE STATE OF NEW
YORK (THE “COURT”) BY OR AGAINST ANY PARTY HERETO IN CONNECTION WITH ANY CLAIM
AND THE WAIVER SET FORTH IN SECTION 5.12(c) ABOVE IS NOT ENFORCEABLE IN SUCH
PROCEEDING, THE PARTIES HERETO AGREE AS FOLLOWS:

(i) WITH THE EXCEPTION OF THE MATTERS SPECIFIED IN SUBCLAUSE (ii) BELOW, ANY
CLAIM SHALL BE DETERMINED BY A GENERAL REFERENCE PROCEEDING IN ACCORDANCE WITH
THE PROVISIONS OF NEW YORK CODE OF CIVIL PROCEDURE. THE PARTIES INTEND THIS
GENERAL REFERENCE AGREEMENT TO BE SPECIFICALLY ENFORCEABLE. VENUE FOR THE
REFERENCE PROCEEDING SHALL BE IN THE COUNTY OF NEW YORK, NEW YORK.

 

 

21



--------------------------------------------------------------------------------

(ii) THE FOLLOWING MATTERS SHALL NOT BE SUBJECT TO A GENERAL REFERENCE
PROCEEDING: (A) NON-JUDICIAL FORECLOSURE OF ANY SECURITY INTERESTS IN REAL OR
PERSONAL PROPERTY, (B) EXERCISE OF SELF-HELP REMEDIES (INCLUDING SET-OFF OR
RECOUPMENT), (C) APPOINTMENT OF A RECEIVER, AND (D) TEMPORARY, PROVISIONAL, OR
ANCILLARY REMEDIES (INCLUDING WRITS OF ATTACHMENT, WRITS OF POSSESSION,
TEMPORARY RESTRAINING ORDERS, OR PRELIMINARY INJUNCTIONS). THIS AGREEMENT DOES
NOT LIMIT THE RIGHT OF ANY PARTY TO EXERCISE OR OPPOSE ANY OF THE RIGHTS AND
REMEDIES DESCRIBED IN CLAUSES (A) - (D) AND ANY SUCH EXERCISE OR OPPOSITION DOES
NOT WAIVE THE RIGHT OF ANY PARTY TO PARTICIPATE IN A REFERENCE PROCEEDING
PURSUANT TO THIS AGREEMENT WITH RESPECT TO ANY OTHER MATTER.

(iii) UPON THE WRITTEN REQUEST OF ANY PARTY, THE PARTIES SHALL SELECT A SINGLE
REFEREE, WHO SHALL BE A RETIRED JUDGE OR JUSTICE. IF THE PARTIES DO NOT AGREE
UPON A REFEREE WITHIN 10 DAYS OF SUCH WRITTEN REQUEST, THEN, ANY PARTY SHALL
HAVE THE RIGHT TO REQUEST THE COURT TO APPOINT A REFEREE PURSUANT TO NEW YORK
CODE OF CIVIL PROCEDURE. THE REFEREE SHALL BE APPOINTED TO SIT WITH ALL OF THE
POWERS PROVIDED BY LAW. PENDING APPOINTMENT OF THE REFEREE, THE COURT SHALL HAVE
THE POWER TO ISSUE TEMPORARY OR PROVISIONAL REMEDIES.

(iv) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE REFEREE SHALL
DETERMINE THE MANNER IN WHICH THE REFERENCE PROCEEDING IS CONDUCTED INCLUDING
THE TIME AND PLACE OF HEARINGS, THE ORDER OF PRESENTATION OF EVIDENCE, AND ALL
OTHER QUESTIONS THAT ARISE WITH RESPECT TO THE COURSE OF THE REFERENCE
PROCEEDING. ALL PROCEEDINGS AND HEARINGS CONDUCTED BEFORE THE REFEREE, EXCEPT
FOR TRIAL, SHALL BE CONDUCTED WITHOUT A COURT REPORTER, EXCEPT WHEN ANY PARTY SO
REQUESTS A COURT REPORTER AND A TRANSCRIPT IS ORDERED, A COURT REPORTER SHALL BE
USED AND THE REFEREE SHALL BE PROVIDED A COURTESY COPY OF THE TRANSCRIPT. THE
PARTY MAKING SUCH REQUEST SHALL HAVE THE OBLIGATION TO ARRANGE FOR AND PAY THE
COSTS OF THE COURT REPORTER, PROVIDED THAT SUCH COSTS, ALONG WITH THE REFEREE’S
FEES, SHALL ULTIMATELY BE BORNE BY THE PARTY WHO DOES NOT PREVAIL, AS DETERMINED
BY THE REFEREE.

(v) THE REFEREE MAY REQUIRE ONE OR MORE PREHEARING CONFERENCES. THE PARTIES
HERETO SHALL BE ENTITLED TO DISCOVERY, AND THE REFEREE SHALL OVERSEE DISCOVERY
IN ACCORDANCE WITH THE RULES OF DISCOVERY, AND SHALL ENFORCE ALL DISCOVERY
ORDERS IN THE SAME MANNER AS ANY TRIAL COURT JUDGE IN PROCEEDINGS AT LAW IN THE
STATE OF NEW YORK.

(vi) THE REFEREE SHALL APPLY THE RULES OF EVIDENCE APPLICABLE TO PROCEEDINGS AT
LAW IN THE STATE OF NEW YORK AND SHALL DETERMINE ALL ISSUES IN ACCORDANCE WITH
NEW YORK SUBSTANTIVE AND

 

22



--------------------------------------------------------------------------------

PROCEDURAL LAW. THE REFEREE SHALL BE EMPOWERED TO ENTER EQUITABLE AS WELL AS
LEGAL RELIEF AND RULE ON ANY MOTION WHICH WOULD BE AUTHORIZED IN A TRIAL,
INCLUDING MOTIONS FOR DEFAULT JUDGMENT OR SUMMARY JUDGMENT. THE REFEREE SHALL
REPORT HIS OR HER DECISION, WHICH REPORT SHALL ALSO INCLUDE FINDINGS OF FACT AND
CONCLUSIONS OF LAW. THE REFEREE SHALL ISSUE A DECISION AND PURSUANT TO NEW YORK
CODE OF CIVIL PROCEDURE, THE REFEREE’S DECISION SHALL BE ENTERED BY THE COURT AS
A JUDGMENT IN THE SAME MANNER AS IF THE ACTION HAD BEEN TRIED BY THE COURT. THE
FINAL JUDGMENT OR ORDER FROM ANY APPEALABLE DECISION OR ORDER ENTERED BY THE
REFEREE SHALL BE FULLY APPEALABLE AS IF IT HAS BEEN ENTERED BY THE COURT.

(vii) THE PARTIES RECOGNIZE AND AGREE THAT ALL CLAIMS RESOLVED IN A GENERAL
REFERENCE PROCEEDING PURSUANT HERETO WILL BE DECIDED BY A REFEREE AND NOT BY A
JURY. AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR OWN CHOICE, EACH PARTY HERETO KNOWINGLY AND VOLUNTARILY AND FOR THEIR
MUTUAL BENEFIT AGREES THAT THIS REFERENCE PROVISION SHALL APPLY TO ANY DISPUTE
BETWEEN THEM THAT ARISES OUT OF OR IS RELATED TO THIS AGREEMENT.

Section 5.13 Amendments. This Agreement may be amended, supplemented or
otherwise modified only in accordance with the provisions of Section 21 of the
Security Agreement.

Section 5.14 Limitation on Collateral Agent’s Duty in Respect of Collateral.
Collateral Agent shall use reasonable care with respect to the Collateral in its
possession or under its control. The Collateral Agent shall not have any other
duty as to any Collateral in its possession or control or in the possession or
control of any agent or nominee of Collateral Agent, or any income thereon or as
to the preservation of rights against prior or any other parties or any other
rights pertaining thereto. The powers conferred on the Collateral Agent
hereunder are solely to protect Collateral Agent’s interest in the Collateral,
for the benefit of the Secured Parties, and shall not impose any duty upon the
Collateral Agent to exercise any such powers.

Section 5.15 Revival and Reinstatement of Obligations. If the incurrence or
payment of the Secured Obligations by Grantor or any Guarantor or the transfer
to Collateral Agent of any property should for any reason subsequently be
declared to be void or voidable under any state or federal law relating to
creditors’ rights, including provisions of the Bankruptcy Code relating to
fraudulent conveyances, preferences, or other voidable or recoverable payments
of money or transfers of property (each, a “Voidable Transfer”), and if
Collateral Agent or any other Secured Party is required to repay or restore, in
whole or in part, any such Voidable Transfer, or elects to do so upon the
reasonable advice of its counsel, then, as to any such Voidable Transfer, or the
amount thereof that Collateral Agent or any other Secured Party is required or
elects to repay or restore, and as to all reasonable costs, expenses, and
attorneys fees of Collateral Agent or any other Secured Party related thereto,
the liability of Grantor and each Guarantor automatically shall be revived,
reinstated, and restored and shall exist as though such Voidable Transfer had
never been made.

Section 5.16 Concerning Collateral Agent. Collateral Agent acts hereunder solely
as Notes Collateral Agent as in the Indenture and the Security Agreement
provided on behalf of the Secured Parties and not in its individual capacity.
Each reference herein to any right granted to, benefit conferred upon or power
exercisable by the “Collateral Agent” shall be a reference to Collateral Agent,
for the benefit of each of the Secured Parties. Sections 13 and 28 of the
Security Agreement and Section 10.11 of the Indenture are incorporated herein,
mutatis mutandis, as if a part hereof. Wilmington Trust, National Association is
entering into this Agreement not in its individual capacity, but solely in its
capacity as

 

23



--------------------------------------------------------------------------------

collateral agent under the Indenture, and shall not be personally liable
hereunder in its individual capacity, except for its own gross negligence or
willful misconduct. In the performance of its duties and obligations hereunder,
Wilmington Trust, National Association shall be entitled to all of the rights,
privileges and immunities afforded it in the Indenture.

Section 5.17 Additional Cape Town Convention Provisions.

(a) Grantor agrees and acknowledges this Agreement creates and constitutes an
International Interest in the Collateral. Grantor hereby undertakes to perform
all of its obligations hereunder and under any contracts or agreements
constituting part of the Collateral. Grantor shall establish a valid and
existing account with the International Registry, appoint an Administrator
and/or a Professional User acceptable to Collateral Agent to make registration
in regards to the Collateral. On, or within a reasonable time after the date
hereof, Grantor’s applicable Contracts of Sale shall be registered and
searchable in the International Registry, but subordinate to the registration of
the International Interest created by this Agreement. Grantor shall not register
any prospective or current International Interest or Contract of Sale (or any
amendment, modification, supplement, subordination of subrogation thereof) with
the International Registry (other than with respect to the Credit Facilities)
except as permitted by this Agreement or each other Secured Document, Grantor
shall not execute or deliver any IDERA to any party other than Collateral Agent
unless Collateral Agent agrees in writing or as otherwise permitted by this
Agreement or each other Secured Document. Grantor further represents and
confirms it is situated in a Contracting State (as that term is used in the
Convention) as contemplated under the Cape Town Convention, and Grantor has the
power to dispose of the Collateral, as contemplated by the Cape Town Convention.

(b) The parties hereto agree that for the purposes of the definition of
Prospective International Interest in the Cape Town Convention, the purchase of
the Notes under the Indenture shall constitute the stated event upon which
Grantor has created or provided for an International Interest in the Aircraft
Objects (as such term is defined in the Cape Town Convention). In addition,
without limiting any other provision of this Agreement, Grantor agrees that a
Prospective International Interest registration shall be made on the
International Registry with respect to each Engine, regardless of whether it is
installed on an Airframe.

Section 5.18 Security Agreement; Indenture. The provisions of this Agreement are
supplemental to the provisions of the Security Agreement. For the avoidance of
doubt, in the event of any actual, irreconcilable conflict that cannot be
resolved between Section 3.9 hereof and the provisions of the Indenture, the
Indenture shall control and govern.

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers, as the case may be, thereunto duly
authorized, as of the day and year first above written.

 

                                                         ,

a                                     

By:

 

 

Name:

 

 

Title:

 

 



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Collateral Agent

By:  

 

Name:  

 

Title:  

 

 

2



--------------------------------------------------------------------------------

Schedule I

to Aircraft and Engine Security Agreement

DEFINITIONS RELATING AGREEMENT

“Accessories”: means water tanks, pond snorkels, water cannons, and other
equipment and attachments for aircranes that are used by a Person for the
purpose of firefighting, logging, and construction.

“Additional Collateral”: has the meaning ascribed thereto in Section 3.8 of the
Agreement.

“Additional Insureds”: means each Secured Party and their respective officers,
directors, employees, agents, and other representatives.

“Administrator”: has the meaning ascribed thereto in the Cape Town Convention.

“Aeronautical Authority”: means the FAA.

“After-Tax Basis”: with respect to any payment to be received or accrued by any
Person, the amount of such payment adjusted, if necessary, so that such payment,
after taking into account all Taxes payable to any taxing authority as a result
of the receipt or accrual of such payments and any savings in Taxes with respect
to the indemnified Taxes or other liability in respect of which such payment is
due, shall be equal to the payment that would have been received or accrued in
the absence of such Taxes and any savings in Taxes.

“Aircraft”: means, collectively, the Airframes, Engines, Rotors, and Rotor
Blades, whether or not any of such initial or substituted Engines, Rotors, or
Rotor Blades may from time to time be installed on each Airframe.

“Aircraft Documents”: means all technical data, manuals and log books, and all
inspection, modification and overhaul records and other service, repair,
maintenance and technical records that are required by the FAA or the
Maintenance Program to be maintained with respect to Aircraft, Airframes,
Engines, Rotors, Rotor Blades, or Parts; and such term shall include all
additions, renewals, revisions and replacements of any such materials from time
to time made, or required to be made, by the FARs or the Maintenance Program,
and in each case in whatever form and by whatever means or medium (including,
without limitation, microfiche, microfilm, paper, web based or other electronic
storage, or computer disk or any software) such materials may be maintained or
retained by or on behalf of Grantor; provided that all such materials shall be
maintained in the English language.

“Aircraft Protocol” means the official English language text of the Protocol to
the Convention on International Interests in Mobile Equipment on Matters
Specific to Aircraft Equipment, adopted on 16 November 2001 at a diplomatic
conference held in Cape Town, South Africa as the same may be amended or
modified from time to time.

“Airframe”: means (a) the aircraft (except the Engines, engines, Rotors, or
Rotor Blades from time to time installed thereon) listed by manufacturer’s
serial numbers and US Registration numbers on Annex A attached hereto; and
(b) any and all Parts so long as the same shall be incorporated or installed in
or attached to such aircraft, or so long as the same shall be subject to the
Lien of the Agreement in accordance with the terms of Section 3.3(h), (i) or
(j) thereof, removed from such aircraft. Each Airframe is of a type certified to
transport at least eight persons including crew, or goods in excess

 

1



--------------------------------------------------------------------------------

of 2750 kilograms. The term “Airframe” shall also include any aircraft added to
the Lien of this Agreement as Collateral as an Additional Airframe and Engines
pursuant to Section 3.5 of the Agreement and related Parts as described above.

“Applicable Law”: means any Laws applicable to Grantor.

“Bills of Sale”: means the warranty bills of sale covering each Aircraft.

“Cape Town Convention” means, collectively, the Aircraft Protocol, the
Convention, the International Registry Procedures, and the International
Registry Regulations.

“Citizen of the United States”: means a citizen of the United States as defined
in § 40102(a)(15) of the Transportation Code, or any analogous part of any
successor or substituted legislation or regulation at the time in effect.

“Collateral”: has the meaning set forth in Section 2.1 of the Agreement.

“Collateral Agent”: has the meaning set forth in the introductory paragraph of
the Agreement and has the meaning ascribed to the term “Notes Collateral Agent”
in the Indenture.

“Convention” means the official English language text of the Convention on
International Interests in Mobile Equipment on Matters Specific to Aircraft
Equipment, adopted November 16, 2001 at a diplomatic conference held in Cape
Town, South Africa as the same may be amended or modified from time to time.

“Contract of Sale”: has the meaning ascribed thereto in the Cape Town
Convention.

“Engine”: means the engines bearing manufacturer’s serial numbers on Annex A
attached hereto, whether or not from time to time installed on the Airframe or
installed on any other airframe or on any other aircraft. The term “Engine”
shall also include any aircraft added to the Lien of this Agreement as
Collateral as an Additional Airframe and Engines pursuant to Section 3.5 of the
Agreement and related Parts as described above.

“Engine Manufacturer”: means the manufacturer of an Engine as specified on Annex
A attached hereto.

“Federal Aviation Code”: means the sections of Title 49 of the United States
Code relating to aviation, as amended from time to time, or any similar
legislation of the United States enacted in substitution or replacement
therefor.

“Government”: means the United States of America or an agency or instrumentality
thereof the obligations of which bear the full faith and credit of the United
States of America.

“IDERA” shall have the meaning ascribed to it in Section 4.1(a) hereof.

“International Interest”: has the meaning ascribed thereto in the Cape Town
Convention.

“International Registry” means the International Registry of Mobile Assets
located in Dublin, Ireland and established pursuant to the Cape Town Convention,
along with any successor registry thereto.

 

2



--------------------------------------------------------------------------------

“International Registry Procedures” means the official English language text of
the procedures for the International Registry issued by the supervisory
authority thereof pursuant to the Convention and the Aircraft Protocol, as the
same may be amended or modified from time to time.

“International Registry Regulations” means the official English language text of
the regulations for the International Registry issued by the supervisory
authority thereof pursuant to the Convention and the Aircraft Protocol, as the
same may be amended or modified from time to time.

“Issuer”: has the meaning ascribed thereto in the recitals to the Agreement.

“Law”: means (a) any constitution, treaty, statute, law, decree, regulation,
order, rule or directive of any Governmental Authority and (b) any judicial or
administrative interpretation or application of, or decision under, any of the
foregoing.

“Lien”: means with respect to any asset, (a) any mortgage, deed of trust, lien
(statutory or otherwise), pledge, hypothecation, lease, sublease, encumbrance of
any kind, charge or security interest in, on or of such asset, or any other type
of preferential treatment, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset, and (c) any registration, International
Interest, or prospective International Interest with the International Registry
that has not been discharged.

“Manufacturer”: means the manufacturer of an Airframe as specified on Annex A
attached hereto.

“Officers’ Certificate”: has the meaning ascribed thereto in the Indenture.

“Parts”: means any and all appliances, parts, components, avionics, landing
gear, instruments, appurtenances, accessories, furnishings, seats and other
equipment of whatever nature (other than (a) Engines or engines, Rotors, or
Rotor Blades and (b) any parts leased by Grantor from a third party), that may
from time to time be installed or incorporated in or attached or appurtenant to
any Airframe or any Engine.

“Professional User”: has the meaning ascribed thereto in the Cape Town
Convention.

“Rotor”: means any helicopter rotor now or hereafter owned by Grantor.

“Rotor Blade”: means any rotor blade now or hereafter owned by Grantor.

“Security Agreement Supplement”: means a Security Agreement Supplement with
respect to an applicable Airframe and/or Engine(s) substantially in the form of
Exhibit A to the Agreement.

“Transportation Code”: means Subtitle VII of Title 49 of the United States Code,
as amended and recodified from time to time.

“Trustee”: has the meaning set forth in the introductory paragraph of the
Agreement.

“United States” and “U.S.”: each means the United States of America.

 

3



--------------------------------------------------------------------------------

“U.S. Government”: means the federal government of the United States, or any
instrumentality or agency thereof the obligations of which are guaranteed by the
full faith and credit of the United States.

“Wet Lease”: means any arrangement, whether or not referred to as a “lease”, a
“charter” or otherwise, whereby Grantor agrees to furnish any Aircraft or any
Airframe to a third party, or agrees to provide the services of any Aircraft or
Airframe for the benefit of a third party, pursuant to which such Aircraft or
such Airframe shall at all times be in the operational control of a Grantor and
shall be maintained, insured and otherwise operated in accordance with the
provisions hereof, provided that Grantor’s obligations under the Notes Documents
shall continue in full force and effect notwithstanding

 

4